 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KORY T. O’BRIEN,                                    Case No.: 3:19-cv-01113-JAH-MDD
     CDCR #AM‒1378,
12
                                        Plaintiff,       ORDER DENYING PLAINTIFF’S
13                                                       MOTION FOR RECONSIDERATION
                          vs.                            OF SCREENING ORDER
14
     ALDO GARCIA, et al.,
15                                                       [ECF No. 11]
                                     Defendants.
16
17
18         Plaintiff Kory T. O’Brien, a prisoner currently incarcerated at Valley State Prison
19   (“VSP”) in Chowchilla, proceeding pro se and in forma pauperis in this civil rights action
20   pursuant to 42 U.S.C. § 1983, has filed a document entitled “Objection to Judge’s Analysis
21   and Order.” See ECF No. 11.
22         Plaintiff seeks reconsideration of this Court’s December 20, 2019 Order to the extent
23   it dismissed Count 4 of his First Amended Complaint (“FAC”) sua sponte pursuant to 28
24   U.S.C. § 1915(e)(2) and § 1915A(b) for failure to state a claim. Id. at 3. Because Plaintiff
25   has failed to identify any intervening change in controlling law or show that the Court
26   committed clear error in dismissing his equal protection claims, however, his Motion must
27   be DENIED.
28   ///
                                                     1
                                                                             3:19-cv-01113-JAH-MDD
 1   I.     Procedural History
 2          In his original Complaint, Plaintiff claimed various prison officials at Richard J.
 3   Donovan Correctional Facility (“RJD”) in San Diego, including wardens, associate
 4   wardens, a “Plant Ops Supervisor,” and two inmate appeals reviewers, denied him equal
 5   protection, exposed him to harmful conditions of confinement in July and August 2017,
 6   and then retaliated against him in May 2019, after he continued to complain and file
 7   multiple grievances. See ECF No. 1 “Compl.,” at 1-4, 8, 14. He sought injunctive relief
 8   and “damages to be claimed at a later date.” Id. at 19. Plaintiff did not pay the civil filing
 9   fee at the time of filing, but instead filed a Motion to Proceed In Forma Pauperis (“IFP”)
10   pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
11          On August 26, 2019, the Court granted Plaintiff’s Motion to Proceed IFP, but
12   dismissed his Complaint sua sponte and in its entirety based on his failure to state a claim
13   upon which relief can be granted pursuant to the mandatory screening required by 28
14   U.S.C. § 1915(e)(2) and § 1915A(b). See ECF No. 6. Plaintiff was provided notice of his
15   pleading deficiencies, and was granted leave to amend them. Id. at 8‒17.
16          On September 30, 2019, Plaintiff filed his FAC (ECF No. 7) re-naming all the same
17   Defendants and re-alleging four First, Eighth, and Fourteenth Amendment “Counts” or
18   causes of action. See FAC at 2‒23. His FAC continues to seek injunctive relief and an
19   unspecified amount of damages. Id. at 25. 1
20          On December 20, 2019, the Court conducted another sua sponte screening of
21   Plaintiff’s FAC as required by 28 U.S.C. § 1915(e)(2) and § 1915A. See ECF No. 8. The
22
23
24   1
       The Court notes that just after he filed his current Motion, Plaintiff filed a notice of change of address
25   from RJD to VSP. See ECF No. 12. Plaintiff’s address was changed in the Court’s docket, and it has
     confirmed Plaintiff is currently housed at VSP in Chowchilla. See https://inmatelocator.cdcr.ca.gov/
26   Details.aspx?ID=AM1378 (last visited Feb. 27, 2020). Because Plaintiff is no longer housed at RJD, his
     claims for injunctive relief have been rendered moot. See Johnson v. Moore, 948 F.2d 517, 519 (9th Cir.
27   1991) (per curiam) (finding claims for injunctive relief “relating to [a prison’s] policies are moot” when
     the prisoner has been moved and “he has demonstrated no reasonable expectation of returning to [the
28   prison].”); see also Andrews v. Cervantes, 493 F.3d 1047, 1053 n.5 (9th Cir. 2007).
                                                           2
                                                                                          3:19-cv-01113-JAH-MDD
 1   Court again found Plaintiff’s due process and equal protection claims, as pleaded in Counts
 2   3 and 4 of his FAC, failed to state a plausible claim for relief against any of the named
 3   Defendants. Id. at 5‒9. However, because the Court found Counts 1 and 2 contained factual
 4   allegations sufficient to plausibly state both a First Amendment retaliation claim and an
 5   Eighth Amendment conditions of confinement claim with respect to Defendant Aldo
 6   Garcia (RJD’s Plant Ops Supervisor), it directed the Clerk to issue a summons as to Garcia,
 7   and ordered the U.S. Marshal to effect service upon Garcia on Plaintiff’s behalf pursuant
 8   to 28 U.S.C. § 1915(d) and Fed. R. Civ. P. 4(c)(3). Id. at 9‒12.2
 9   II.    Plaintiff’s Motion for Reconsideration
10          A.      Plaintiff’s Arguments
11          In his Motion, Plaintiff requests a “re-analysis” as to the sua sponte dismissal of
12   Count 4 of his FAC. See ECF No. 11 at 3. Specifically, Plaintiff objects to the Court’s
13   equal protection analysis and its conclusion that his pleading failed to allege that RJD’s
14   Wardens “intentionally treated similarly situated inmates differently without a rational
15   basis” by equipping the cells of inmates in Building 20 with “multiple power outlets and a
16   coaxial connection,” but failing to provide those same amenities to prisoners like him in
17   Building 16. See ECF No. 8 at 7‒9. Plaintiff now appears to suggest that because Buildings
18   16 and 20 are “in the same facility” and “on the same yard,” the Court erred in finding he
19   alleged no plausible entitlement to relief on equal protection grounds. See ECF No. 3.
20   ///
21   ///
22
23
     2
       The Court further found Plaintiff’s FAC failed to allege facts sufficient to allege personal liability as to
24   Counts 1 and 2 on the part of any Defendant other than Garcia; therefore, the Clerk was directed to
25   terminate Santana, Paramo, Buckel, Covello, Murphy, and Voong as parties to the case. See ECF No. 8 at
     10. Defendant Garcia has since been served, and has filed a Motion to Dismiss Count 1 of Plaintiff’s FAC
26   pursuant to Fed. R. Civ. P. 12(b)(6). See ECF No. 14; see also Teahan v. Wilhelm, 481 F. Supp. 2d 1115,
     1119 (S.D. Cal. 2007) (finding that “the sua sponte screening and dismissal procedure is cumulative of,
27   and not a substitute for, any subsequent Rule 12(b)(6) motion that [a defendant] may choose to bring.”).
     Garcia’s Motion to Dismiss has been referred to the assigned magistrate judge for disposition pursuant to
28   28 U.S.C. § 636(b)(1)(B) and S.D. Cal. CivLR 72.3.
                                                         3
                                                                                           3:19-cv-01113-JAH-MDD
 1         B.       Standard of Review
 2         The Federal Rules of Civil Procedure do not expressly provide for motions for
 3   reconsideration. But where reconsideration of a non-final order is sought, the court has
 4   “inherent jurisdiction to modify, alter or revoke it.” United States v. Martin, 226 F.3d 1042,
 5   1048-49 (9th Cir. 2000). “The authority of district courts to reconsider their own orders
 6   before they become final, absent some applicable rule or statute to the contrary, allows
 7   them to correct not only simple mistakes, but also decisions based on shifting precedent,
 8   rather than waiting for the time-consuming, costly process of appeal.” Id. at 1049. Thus,
 9   S.D. Cal. Civil Local Rule 7.1(i) permits motions for reconsideration “[w]henever any
10   motion or any application or petition for any order or other relief has been made to any
11   judge ... has been refused in whole or in part.” S.D. Cal. CivLR 7.1(i). However, the party
12   seeking reconsideration must show “what new or different facts and circumstances are
13   claimed to exist which did not exist, or were not shown, upon such prior application.” Id.
14   Local Rule 7.1(i)(2) permits motions for re consideration within “30 days of the entry of
15   the ruling.”
16         A motion for reconsideration filed pursuant to a Local Rule may also be construed
17   as a motion to alter or amend judgment under Rule 59(e) or Rule 60(b). See Osterneck v.
18   Ernst & Whinney, 489 U.S. 169, 174 (1989); In re Arrowhead Estates Development Co.,
19   42 F.3d 1306, 1311 (9th Cir. 1994). In Osterneck, the Supreme Court stated that “a post-
20   judgment motion will be considered a Rule 59(e) motion where it involves ‘reconsideration
21   of matters properly encompassed in a decision on the merits.’” Id. at 174 (quoting White v.
22   New Hampshire Dep’t of Employ’t Sec., 455 U.S. 445, 451 (1982)). A district court may
23   grant a Rule 59(e) motion if it “‘is presented with newly discovered evidence, committed
24   clear error, or if there is an intervening change in the controlling law.’” Wood v. Ryan, 759
25   F.3d 1117, 1121 (9th Cir. 2014) (citing McDowell v. Calderon, 197 F.3d 1253, 1255 (9th
26   Cir. 1999) (en banc) (quoting 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th
27   Cir. 1999)).
28   ///
                                                   4
                                                                              3:19-cv-01113-JAH-MDD
 1         Plaintiff’s Motion is timely considered under both Local Rule 7.1(i) and Rule 59(e)
 2   (applying to final judgments), because it was filed only 17 days “after the entry of the
 3   ruling, order or judgment sought to be reconsidered.” S.D. Cal. CivLR 7.1(i); Fed. R. Civ.
 4   P. 59(e); see also Cachil Dehe Band of Wintun Indians of Colusa Indian Cmty. v.
 5   California, 649 F. Supp. 2d 1063, 1069 (E.D. Cal. 2009).
 6         However, Plaintiff’s Motion is unavailing because it fails to point to new evidence,
 7   clear error, or any change in the controlling law governing his purported Fourteenth
 8   Amendment claims. Wood, 759 F.3d at 1121. Instead, Plaintiff merely appears to disagree
 9   with the Court’s equal protection analysis with respect to Count 4, and re-alleges facts
10   previously considered yet found insufficient to state a plausible equal protection claim. See
11   ECF No. 11 at 2‒3; cf. ECF No. 8 at 6‒9. “Although Rule 59(e) permits a district court to
12   reconsider and amend a previous order, the rule offers an extraordinary remedy, to be used
13   sparingly in the interests of finality and conservation of judicial resources.” Kona Enters.,
14   Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (internal quotation marks
15   omitted).
16         Motions for reconsideration, like the one Plaintiff has filed in this case, may not be
17   used to raise arguments or present evidence for the first time when they could reasonably
18   have been raised earlier in the litigation. Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir.
19   2003); see also Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir. 2001). They
20   also do not give parties a “second bite at the apple,” Weeks v. Bayer, 246 F.3d 1231, 1236-
21   37 (9th Cir. 2001), and may not “be used to ask the Court to rethink what it has already
22   thought.” United States v. Rezzonico, 32 F. Supp. 2d 1112, 1116 (D. Ariz. 1998); see also
23   Ramser v. Laielli, No. 3:15-CV-2018-CAB-DHB, 2017 WL 3524879, at *1 (S.D. Cal. Aug.
24   15, 2017) (citing Keweenaw Bay Indian Cmty. v. State of Mich., 152 F.R.D. 562, 563 (W.D.
25   Mich. 1992) (“[W]here the movant is attempting to obtain a complete reversal of the court’s
26   judgment by offering essentially the same arguments presented on the original motion, the
27   proper vehicle for relief is an appeal.”).
28   ///
                                                  5
                                                                              3:19-cv-01113-JAH-MDD
 1          Ultimately, a party seeking reconsideration must show “more than a disagreement
 2   with the Court’s decision, and recapitulation of the cases and arguments considered by the
 3   court before rendering its original decision fails to carry the moving party’s burden.”
 4   United States v. Westlands Water Dist., 134 F. Supp. 2d 1111, 1131 (E.D. Cal. 2001).
 5   III.   Conclusion and Order
 6          For these reasons, Plaintiff’s Objections are overruled and his Motion for
 7   Reconsideration is DENIED (ECF No. 11).
 8          IT IS SO ORDERED.
 9
10   Dated: March 6, 2020
11                                             Hon. John A. Houston
                                               United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 6
                                                                              3:19-cv-01113-JAH-MDD
